Citation Nr: 0607107	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  02-21 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), rated as 30 percent disabling prior 
to September 20, 2005 and 70 percent disabling since 
September 20, 2005.


REPRESENTATION

Appellant represented by:	Gary P. Levin, Attorney


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel

INTRODUCTION

The veteran served on active duty from December 1968 to June 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from November 2000, February 2002, and 
October 2005 rating decisions of the Philadelphia, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Office (RO).

In May 2004, the veteran's attorney appeared before the 
undersigned Veterans Law Judge at the RO and advanced 
arguments concerning the veteran's claim.  The veteran was 
unable to appear because of a recent admission to the 
hospital and the attorney appeared after being informed by 
the RO that he could appear and present argument.  In 
September 2004, the case was remanded back to the RO for 
further development.  It has now been returned to the Board 
for further appellate consideration.


REMAND

On a substantive appeal Form 1-9 submitted in December 2005, 
the veteran indicated his desire for a hearing before the 
Board.  It is a basic principle of veterans' law that the 
Board shall decide an appeal only after affording the 
claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 
(West 2002).  Pursuant to 38 C.F.R. § 20.700 (2005), a 
hearing on appeal before the Board will be granted if an 
appellant expresses a desire to appear in person, therefore a 
Board hearing must be scheduled.  The Board finds that 
another hearing should be scheduled.

Accordingly, this case is REMANDED for the following action:

The RO should schedule the veteran for a 
Travel Board hearing.  He and his 
accredited representative should be 
provided adequate notice of the time, 
date, and place of the hearing

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.   The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 


